PER CURIAM.
This is an appeal from a judgment of the trial court revoking probation.
*859Appellant seeks reversal on the grounds that he did not understand the conditions of his probation. The trial court, after a full and fair hearing, found that the appellant understood the terms and conditions of his probation and that he was violating the terms thereof by attempting to commit a sexual assault and in failing to abide by the other conditions of his probation.
No reversible error having been demonstrated, we must affirm.
Affirmed.